DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 6/12/2022. Currently, 11-20 and 28 of the claims have been canceled and claims 1-10, 21-27 and 29 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 21-27 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the LTI fluid material of each of the LTIs being in contact with one of the subassemblies” in lines 12-13 and 16-17. It is unclear as to how the fluid within the flexible housing that encapsulates the LTI is in contact with the subassemblies since the specification and drawings show that the fluid is within the housing and does not come in contact with the sub-assemblies and is only in contact with the inner walls of the flexible housing. The flexible housing that holds the LTI fluid material is in contact with the sub-assemblies rather than the LTI fluid material. Therefore the newly added limitation is deemed NEW MATTER.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the LTI fluid material of each of the LTIs being in contact with one of the subassemblies in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 22-27 and 29are rejected under 35 U.S.C. 103 as being unpatentable over Straznicky et al. (US Publication No.: 2007/0070605 hereinafter “Straznicky”) in view of North et al. (US Publication No.: 2016/0044824 hereinafter “North”).
With respect to claim 1, Straznicky discloses a cold plate used to cool an electronic package (Fig. 1, cold plate 26 cools 16), the cold plate comprising: a thermally conductive cold plate substrate (26); a pressure header within the cold plate substrate (Para 0026, Fig. 5, manifold 28): a pressure passage in fluid communication with the pressure header and within the cold plate substrate (Para 0026 and Fig. 5, fluid passages connected to 28), and one or more pressure connections in fluid communication with the pressure header and the pressure passage (Fig. 5, connections to 39), and an encapsulated liquid thermal interface (22) connected to each of the pressure connections (Fig. 3, 22 is connected to 38), being a respective pressure connection (Fig. 3), each of the LTIs having a flexible housing encapsulating an LTI volume that is in fluid communication with the respective pressure connection (Para 0031-0032, the tubes are flexible. Further, it is well known that every material has some kind of elasticity and therefore “flexible”), the pressure passage, and the pressure header, wherein the flexible housing of the LTI is capable of deforming in a vertical direction in response to a stress in the vertical direction and deforming in a horizontal direction in response to a strain in the horizontal direction (Para 0031-0032, the LTI is capable of performing the intended use limitation).
Straznicky does not disclose the LTI fluid material of each of the LTIs being in contact with one of the subassemblies so that the LTI fluid material of each of the LTIs being in contact with one of the subassemblies causes a constant and equal stress to be maintained on all subassemblies and minimizes strain on the subassemblies.
North teaches a liquid vapor chamber that has liquid in direct contact with a subassembly and is capable of causing a constant and equal stress on the subassembly (Para 0036). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fluid of Straznicky to be in direct contact with the subassemblies as taught by North to have direct contact with the heat transfer surface to increase heat transfer with the liquid (Para 0036).
It is noted that the phrases “is capable of deforming in a vertical and horizontal direction” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 2, Straznicky and North teach the cold plate as discussed in claim 1 above. Straznicky also discloses where the pressure header; and each LTI and the respective pressure connections, and the pressure passage are filled with a liquid thermal interface LTI fluid material (Para 0025) and North teaches the fluid material is in fluid communication and each of the volumes is in physical and thermal contact with a top surface of one of the subassemblies (Para 0036). 
With respect to claim 3, Straznicky and North teach the cold plate as discussed in claim 2 above. Straznicky also discloses where the LTT fluid material is one or more of the following: a thermal grease, a thermal gel, Mercury, and Gallium combined with Indium (Para 0025).
With respect to claim 4, Straznicky and North teach the cold plate as discussed in claim 2 above. Straznicky also discloses further comprising a pressure generating assembly that controls a system pressure transmitted through the LTT fluid material (Para 0030). 
With respect to claim 10, Straznicky and North teach the cold plate as discussed in claim 1 above. Straznicky also discloses where one or more of the LITs is physically connected to a subassembly in an electronic package (Fig. 1, 22 is connected to 16) so that the LTI controls a pressure and minimizes shear on package the subassembly to which the LTI is physically connected (Para 0030 the LTI is capable of the intended use). 
With respect to claim 22, Straznicky discloses the cold plate as discussed in claim 21 above. Straznicky also discloses where the thermally conductive cold plate substrate is made of one or more of the following: a metal, a metal alloy, copper (Cu), aluminum (Al), nickel (Ni), an alloy of Ca, an alloy of Al, and an alloy of Ni (Para 0023). 
With respect to claim 23, Straznicky discloses the cold plate as discussed in claim 21 above. Straznicky also discloses where each of the respective LTIs is connected to and is in fluid communication with a respective pressure connection (Fig. 5). 
With respect to claim 24, Straznicky discloses the cold plate as discussed in claim 23 above. Straznicky also discloses where each respective pressure connection is connected to the pressure passage, the pressure passage being connected to the pressure header, the respective pressure connection, the pressure passage, and the pressure header being within the cold plate substrate (Para 0026, 0030 and Fig. 5). 
With respect to claim 25, Straznicky discloses the cold plate as discussed in claim 23 above. Straznicky also discloses, where all the respective LTIs, all the respective pressure connections, the pressure passage, and pressure header are in fluid communication and at a common system pressure (Para 0030, common fluid reservoir).
With respect to claim 26, Straznicky discloses the cold plate as discussed in claim 25 above. Straznicky also discloses where the common system pressure is a preloaded system pressure (Para 0030, common fluid reservoir). 
With respect to claim 27, Straznicky discloses the cold plate as discussed in claim 26 above. Straznicky also discloses where the preloaded system pressure is high enough to maintain a minimum pressure to maintain a good electrical connection between each of the respective assemblies and one or more connections on the bottom substrate of the electronic package (Fig. 5). 
With respect to claim 29, Straznicky discloses the cold plate as discussed in claim 4 above. Straznicky also discloses wherein the pressure generating assembly controls the system pressure to a set point pressure by a pressure control system (Para 0030).
Allowable Subject Matter
Claims 5-9, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "the pressure generating assembly comprises an assembly bellows that is the pressure header and a movable plate that applies a force to the LTI fluid material in the assembly bellows." The closest prior art of record discloses flexible pipes that push a plate onto subassemblies, but not a hydraulic bellow as claimed. 
Response to Arguments
Applicant’s arguments with respect to claim 1 in regards to the newly added claim limitations have been considered but are moot because the new reference North teaches these newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763